Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   July 01, 2020

The Court of Appeals hereby passes the following order:

A20D0396. RONALD LEE WHITE et al. v. ENTERPRISE CAR SALES, INC.
    et al.

       On March 30, 2020 Ronald Lee White filed an application for discretionary

appeal from a March 5, 2020 order granting Enterprise Car Sales, Inc.’s motion for

summary judgment.1 However, the order granting summary judgment is subject to

direct appeal.

       Pursuant to OCGA § 9-11-56 (h), “[a]n order granting summary judgment on

any issue or as to any party shall be subject to review by appeal.” This Court will

grant an otherwise timely application for discretionary appeal if the lower court’s

order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this

discretionary application is hereby GRANTED. White shall have ten days from the

date of this order to file a notice of appeal in the trial court. If White has already filed

a notice of appeal from the order at issue here, he need not file a second notice. The



       1
        White originally filed his application in the Georgia Supreme Court, which
transferred the case to this Court after finding no basis for its jurisdiction. See Case
No. S20D1086 (transferred April 22, 2020).
clerk of the trial court is DIRECTED to include a copy of this order in the record

transmitted to the Court of Appeals.


                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        07/01/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.